Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
IN THE CLAIMS
16. (Currently Amended) A method for the microphysiological co-cultivation of organoid tissue in a bioreactor vessel with a semi-permeable membrane on a bottom, the method comprising:
(a) seeding cells of at least one first cell type onto the membrane;
(b) cultivating the seeded cells to form at least one two-dimensional (2D) cell layer supported on the membrane; and
(c) introducing into the bioreactor vessel on the at least one 2D cell layer: an organoid containing cells of at least two further cell types which are arranged in a defined three-dimensional (3D) structure relative to each other, and a hydrogel, wherein the organoid in the bioreactor vessel is spaced apart from the supported 2D cell layer by the hydrogel.
17. (Currently Amended) The method according to claim 16, wherein in step (c) the organoid in the bioreactor vessel is also spaced from walls of the bioreactor vessel by 
	19. (Currently Amended) The method of claim 16, wherein step (c) contains the substeps of:
(c1) introducing a portion of the hydrogel to form a defined spacer layer relative to the 2D cell layer and or to the 2D cell layer and 
(c2) subsequently introducing the organoid on the hydrogel spacer layer formed.
	20. (Currently Amended) The method according to claim 16, wherein in the cultivation of the 2D cell layer on the bottom of the semipermeable-membrane [[at]
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: no reference teaches or renders obvious an organoid embedding in a hydrogel and co-cultivated with a 3D cell layer that is positioned on a semipermeable membrane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E KNIGHT whose telephone number is (571)272-2840. The examiner can normally be reached Monday-Friday 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA E KNIGHT/Primary Examiner, Art Unit 1632